UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 07-6538



MUHAMMED DUMBUYA,

                                              Plaintiff - Appellant,

          versus


JOHN   RILEY,  Director; LIEUTENANT     GAVIN;
OFFICER MCMATH, Aiken County Detention Center;
CITY OF AIKEN; COUNTY OF AIKEN,

                                             Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Beaufort.   David C. Norton, District Judge.
(9:05-cv-03257-DCN)


Submitted:   August 31, 2007            Decided:   September 26, 2007


Before MICHAEL, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Muhammed Dumbuya, Appellant Pro Se. William Henry Davidson, II,
Matthew Blaine Rosbrugh, Daniel C. Plyler, DAVIDSON, MORRISON &
LINDEMANN, PA, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Muhammed   Dumbuya   appeals      the   district    court’s   order

accepting the recommendation of the magistrate judge and granting

summary judgment in favor of Defendants on Dumbuya’s excessive

force claims brought under 42 U.S.C. § 1983 (2000).                   Dumbuya

appeals only the district court’s determination that he failed to

exhaust his administrative remedies as required by the Prison

Litigation Reform Act, 42 U.S.C. § 1997e(a) (2000) (“PLRA”).                Even

if Dumbuya could prove exhaustion of his administrative remedies

under the PLRA, we affirm the entry of summary judgment for the

remaining reasons stated by the magistrate judge and adopted by the

district court.        See Dumbuya v. Riley, No. 9:05-cv-03257-DCN

(D.S.C. Mar. 15, 2007).        We also affirm the denial of Dumbuya’s

discovery motions as moot.       We dispense with oral argument because

the facts and legal contentions are adequately addressed in the

materials   before     the   court   and     argument   would   not   aid    the

decisional process.



                                                                      AFFIRMED




                                     - 2 -